Title: To Thomas Jefferson from Steuben, 10 December 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Petersburg 10 Decr 80.

I came here Yesterday in full Expectation of sending off Colo. Greens Detachment of 400 Men this Day and it is with great pain I have to inform Your Excellency that so far from being ready to March I am even fearfull they will not be able to March at all.
Amongst the 400 Men selected for this Detachment about 60 only had Blankets. The Militia I discharged left about 20 and of 200 which I expected from Gen. Lawson 82 only have been left here and these of a very indifferent Quality so that in all the Detachment has only 160 Blankets. I have done every thing in my power to procure them here but can find only none in Town. Cloth may be had sufficient for 57 the cost of which will be 20,000  tobacco. I would have taken this but even then one half only of the Detachment would be provided.
Such is my Situation. To March the Detachment illy provided with Cloathing as this and without Blankets is improper and if your Excellency cannot point out some means of their being Supplied I see nothing left but to postpone the March and order the Men to Chesterfd. I wait your Excellency’s determination & am.
